 

 

Case 5:18-md-02827-EJD Document 497 Filed 09/18/20 Page 1 of 3

Mike Suminghs
Lala Haw thorn? Seuagre
Bakdaie PA \507%

   

PITTSPUPGH

feet? Ee Care Ete dE

Clerk oF the Cac
United States Disitics Cour boNverdacrn Disteic 4 [Sen Jose}
ADO South YUP Stree}

San Jose, CA 95112

ES Hel Tead ppd lipledefpagheb aly addlen flatly

if
f
fet
fete |
fi
i
ds

F

 
Case 5:18-md-02827-EJD Document 497 Filed 09/18/20 Page 2 of 3

Clerk of the Court
United States District Court Northern District of California San Jose Division
280 South 1* Street

San Jose, CA 95113

Dear Clerk of the Court,

The purpose of this letter is to state that | personally object to the settlement “In re
Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-EJD.” As a loyal customer for all
Apple Products, | find it disturbing that | have experienced diminished performance on my
IPhone device. A cash payment of $25 per phone is unacceptable, especially when considering
my personal case. | opened a Fidelity Investment account on the 26" of February, 2020. All of
my trades were completed on my IPhone 6S and | have lost thousands of dollars due to the lack
of performance on my Apple device. My devices’ diminished performance has accounted for
delayed trades (buy and sell of stock) and executing trades at wrongful times. | am disputing
the full amount that was deposited into my investment account of $77,626.17 and Rollover iRA
account of $4,954.20 and Roth IRA account of $2,645.06. Throughout my time of trading over
the past months, my device has impacted all of my trades and | am demanding a return of these
deposits made into my account. Due to the device malfunction and diminished performance, |
believe my trades to be tampered with, in which, makes all of the completed trades in my
account to be disputable. ,

Notice: The total deposited amount of $85,225.43 does not consider the total account value
that would be deducted from the deposit total. (In example, if the total account value is worth
$20,000 then the total amount | am disputing in court is $65,225.43 or if the total account value
is worth $105,225.43 then the total amount | am disputing in court is $85,225.43). If not
represented by attorneys in this case or not personally able to speak in court, I’d like to
privately seek an attorney supporting my case. Please refer to my iPhone 6s device details listed
below:

Michael Suminski: [Phone 6s
Model Ai688 / FCC ID: BCG-E2946A / IC: 579C-E2946A
Serial Number: C7S8R43EUGRY9

Sincerely,

 

Michaei Suminski

SEP 18 2090

Cell: {814} 490-8763 / Email: Michael. Suminski@yahoo.com USAN Y. SCONG

§
CLERK, U.S. DISTRICT
NORTH DISTRICT OF CALIFOBNIA
SAN JOSE OFFICE
Case 5:18-md-02827-EJD Document 497 Filed 09/18/20 Page 3 of 3

 

 

REPU agate ff fecct bad egebtus tt efeyalgyapepecstalfftagd fips RSE tts

EUG ¥7 ‘asel bs

Tatts 0 Mims O62
fasoCvos} + astsigg Wayp yon 40d VINASIGY SAhOtS FAbtun

uve > Ht so Wal)

1LOG1 Vd AERO
PUES QwmLALEL TLD

Vu Su luatac Jyuh.!
